The Honorable Roy D. Blunt Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition relating to Sections 142.025, 142.372, and 225.200, RSMo Supp. 1991. A copy of the initiative petition which you submitted to this office on May 5, 1992 is attached.
We conclude that the petition must be rejected as to form for the following reasons:
         1.  The initiative petition does not contain the full text of the measure. Article III, Section 50 of the Missouri Constitution and Section  116.050, RSMo 1986, require the initiative petition to contain the full text of the measure.
         2.  The initiative petition does not contain an enacting clause. Article  III, Section 50 of the Missouri Constitution requires and sets forth the form of the enacting clause for proposed constitutional amendments and proposed laws.
In addition, we note the initiative petition refers to "the proposed constitutional amendment" although the intent is to apparently propose changes in statutory provisions. Several typographical errors are also apparent.
Section 116.040, RSMo 1986, provides in part:
              If this form [the form specified in Section 116.040] is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors.
However, the significance of the deficiencies itemized above causes us to reject the petition as to form.
Because of our rejection of the form of the petition for the reasons itemized above, we have not reviewed the petition to determine if additional deficiencies may exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
Enclosure